DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2021 has been entered.
 
The amendment of independent claim 1 in the request has been entered.  Claims 1-21 are pending in this application with claims 1-15 being under examination, and with claims 16-21 being withdrawn.

In view of the amendment, a new ground of rejection is presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman, Jr. (US 2009/0280027) in view of Bhatia (“HVAC Design for Healthcare Facilities”, Continuing Education and Development, Inc., Course No. M606-011, no date) and Barker (US 
           - the photolytic reaction is a photocatalytic oxidation (p. [0011]);
           - the system may be designed and integrated into an existing portable air purifying device for use in hospitals or may be utilized with a hospital bed “an indoor space” to provide onboard air treatment and/or purification (p. [0083]);
           - the system may be utilized to treat air in an environment such as hospital which is controlled by HVAC (p. [0081]);
           - the treated air exits the system and back “recirculate” into the system (p. [0080]; 
           - the system may be used in in an open environment (p. [0084]); and 
           - the system may be in communication with HEPA filters (p. [0054]).
The difference between Hayman and claim 1 is the recited air exchanges per hour (ACH).   Bhatia, a reference in the last Office action, discloses in a paper “HVAC Design for Healthcare Facilities” the design of an environment having at least ≥ 12 ACH (under heading Isolation Rooms in Section #1) and the use of portable HEPA filter unit  having at least >12 ACH (under heading Portable HEPA Filters) in patient-care areas.   Barker discloses in a system for environmental control in a medical facility that the ACH may be changed based on preference and/or limited or set based on the type of patient, where the ACH may be on level (e.g., 15 ACH) when the patient is infectious or has an immune deficiency, and where the ACH is changed from 10-16 ACH when the patient occupies the room to 6 ACH when the patient leaves (p. [0068], [0076] and [0085]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the 
             As to the subject matter of each of claims 2-6, the positioning of the references’ system would have been within the level of ordinary skill in the art.  The same is applied to the recited indoor space of claim 15. 
              As to the subject matter of each of claims 7-8, Bhatia discloses it in the 1st full paragraph under the heading “Portable HEPA Filters” and Barker discloses in p. [0077] the increase in ACH may require more energy.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the recited airflow capacity in Hayman in view of Bhatia and Barker for the benefit of recirculating all or nearly all of the room air through the system.
	As to the subject matter of 14, Hayman discloses in p. [0084].

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman ‘027 as modified by Bhatia and Barker ‘609 as applied to claims 1-8 and 14-15 above, Garfield et al. (US 7,720,100), a reference cited in the last Office action.    Hayman as applied above further discloses in p. 54 that one or more filters that may be integral with a photocatalyst-containing reactor bed in the system.  The difference between the references as applied above and each of the instant claims is the limitation(s) recited.   Garfield teaches a photocatalytic oxidation system each of the recited limitations (paragraph crossing c. 2-3, c. 8, l. 1-9 and c. 9, l. 21-35).    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the references’ system such that the photocatalytic air treatment system comprising the recited support medium and platinum, as per the teaching of Garfield.  One of ordinary skill in the art would have been motivated to make such modification because the selection of any of known equivalent arrangements of photocatalytic air treatment system would have been within the level of ordinary skill in the art.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hayman ‘027 as modified by Bhatia, Barker ‘609 and Garfield ‘100 as applied to claims 1-10 and 12-15 above, and further in view of Berman et al. (US 5,834,069), a reference cited in the last Office action.   The difference between the references as applied above and the instant claim is the recited limitation.  Berman teaches a photocatalytic oxidation system comprising the recited limitation (c. 5, l. 34-57).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the references’ system such that the photocatalytic air treatment system comprising the recited support medium, as per the teaching of Berman.  One of ordinary skill in the art would have been motivated to make such modification .

Response to Arguments
Applicant's arguments filed 10 February 2021 have been fully considered but they are moot in view of the new ground of rejection as set forth above.

Conclusion
Claims 1-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KISHOR MAYEKAR whose telephone number is (571)272-1339.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KISHOR MAYEKAR/Primary Examiner, Art Unit 1795